Citation Nr: 1807271	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-19 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a gastrointestinal disorder, claimed as acid reflux and heartburn. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to July 1997.  This appeal is before the Board of Veterans' Appeals (Board) from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran testified at a July 2017 Board hearing via videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma (loud noise) during service. 

2.  The current bilateral hearing loss is related to in-service acoustic trauma. 

3.  The Veteran does not have a current gastrointestinal disability manifested by acid reflux and heartburn.




(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veterans' favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for a gastrointestinal disorder, claimed as acid reflux and heartburn, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Because the Veteran's claim of entitlement to service connection for bilateral hearing loss is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide this issue.  See 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.156, 3.159.

With respect to the claim for service connection for a gastrointestinal disorder decided herein, required notice was provided by letter dated September 2013.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Board acknowledges that the Veteran has also not been afforded a VA examination regarding the claim for service connection for a gastrointestinal disorder decided herein.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence other than his own conclusory statements that his claimed gastrointestinal disorder is related to service.  As discussed in detail below, there is no evidence of a current gastrointestinal disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be medically competent evidence of a current disability, medically competent evidence is not required to indicate that the current disability may be associated with service).  Accordingly, the Board finds that no further development of the Veteran's claim for service connection for a gastrointestinal disorder is required as there is no evidence of a current gastrointestinal disability.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Federal law specifically limits entitlement for service-connected disease or injury to cases where such incidents result in a disability.  It is not enough for a claimant to seek some sort of benefit simply because he had a disease or injury on active duty.  In the absence of proof of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (upholds Court of Appeals for Veterans Claims decision to require a current existing disability).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service Connection for Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss claimed as a result of in-service loud noise exposure. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  

The Board finds that the Veteran has a current disability of bilateral sensorineural hearing loss.  A July 2017 private examination report shows that the Veteran has a bilateral hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  The July 2017 private examination report also shows a diagnosis of bilateral sensorineural hearing loss.

The Board finds that the Veteran had in-service loud noise exposure.  DD Form 214 shows that the Veteran's military occupational specialty was a machinist's mate, which is associated with a high probability of hazardous noise exposure.  See Veterans Benefits Administration (VBA) Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).

The Board finds that the evidence is in relative equipoise on the question of whether the current bilateral hearing loss is related to in-service loud noise exposure.  Evidence weighing in favor of this finding includes a July 2017 private opinion that it is more likely than not that the Veteran suffered from hearing loss due to loud and frequent noise exposure as a machinist mate during service in the Navy.  In reaching this opinion, the private examiner considered the Veteran's reports of difficulties in hearing since his discharge from service, as well as exposure to loud and frequent noise on a daily basis due to his job requirements as a machinist mate.  Moreover, while the October 2013 VA examination report showed that the Veteran did not have a hearing loss disability under 38 C.F.R. § 3.385, the VA examiner opined that the Veteran's hearing loss is at least as likely as not caused by or a result of military service.  It was reasoned that the August 1993 initial audiometric examination at service entry revealed normal hearing sensitivity in both ears, but reevaluation in September 1993 showed mild hearing loss in the left ear at 6000 hertz, and that a June 1997 hearing evaluation showed mild hearing loss in the right ear at 6000 hertz with a significant threshold shift.  It was further noted that the record shows a significant threshold shift in hearing during military service.  

The Board finds that, taken together, the July 2017 private opinion and October 2013 VA opinion are highly probative with respect to service connection for bilateral hearing loss, and are adequately based on objective findings as shown by the record, and accordingly, the Board concludes that the medical opinions rendered were based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinions given.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303 (2007); Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the July 2017 private opinion and October 2013 VA opinion reports provide competent, credible, and probative evidence which shows that the currently bilateral hearing loss is etiologically related to service.  There is no contrary medical evidence or medical opinion of record.

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral sensorineural hearing loss is warranted as directly related to service.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d). 

Service Connection for a Gastrointestinal Disorder

The Veteran seeks service connection for a gastrointestinal disorder, claimed as acid reflux and heartburn.  He asserts that acid reflux started in service. 

Service treatment records do not reflect any symptoms of, treatment for, or diagnosis of a gastrointestinal disorder manifested by acid reflux or heartburn.  The June 1997 service separation examination report shows a normal clinical evaluation of the abdomen and viscera, and the concurrent report of medical history shows that the Veteran denied current symptoms and a history of stomach trouble or frequent indigestion.  

Post-service treatment records show no symptoms of, treatment for, or diagnosis of a gastrointestinal disorder manifested by acid reflux or heartburn.  In fact, private treatment records dated in February 2013 and April 2013 show that the Veteran denied having symptoms of heart burn or reflux, and that a gastrointestinal examination was normal. 

The Board finds that the evidence weighs against a finding of a current chronic gastrointestinal disability.  There is no indication anywhere in the record that the Veteran suffers from a gastrointestinal disability.  The record contains treatment records from both VA facilities and private treatment providers, and none of them reflect any diagnosis of a gastrointestinal disability.  The Veteran has not submitted any evidence of a gastrointestinal disability, nor identified any medical evidence which would establish such disability.  At the Board hearing, the Veteran was advised to submit evidence of a current disability and he was given 60 days to do so.  However, no such evidence has been received.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin, 155 F.3d 1353; Brammer, at 225.  

Based on the foregoing, the Board finds that the evidence weighs against a finding of a current disability, and service connection for a gastrointestinal disorder manifested by heartburn and acid reflux must therefore be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for a gastrointestinal disorder, claimed as acid reflux and heartburn, is denied.


REMAND

Service Connection for Hypertension

The Veteran seeks service connection for hypertension.  He asserts that he started experiencing headaches in service, and that he assumed that the headaches were due to noise exposure.  However, when he was diagnosed with hypertension, he was informed that his headaches are due to his hypertension.  A February 2013 private clinical record shows a diagnosis of essential hypertension. 

The Veteran submitted a September 2017 statement by his wife, who indicated that they have been married since 2008 and have been dating since 1996.  The Veteran's wife advanced that the Veteran would always complain of headaches, which appeared to worsen when he returned back from deployment or when he would go out to sea.  She reported that the headaches became more frequent over the years, and that the headaches diminished when the Veteran began receiving treatment for hypertension.  See also July 2017 Board hearing transcript.

Service treatment records do not reflect any symptoms of, treatment for, or diagnosis of hypertension.  Service treatment records, however, show instances of elevated blood pressure readings, which was measured at 134/82 in October 1995, and 146/72 in March 1997.  The June 1997 service separation examination report shows a normal clinical evaluation of the heart and vascular system, and the concurrent report of medical history shows that the Veteran denied current symptoms and a history of high or low blood pressure.

The Veteran submitted an April 2017 statement by Dr. J.C., who opined that the Veteran's hypertension is directly related to his time in service.  Dr. J.C. explained that this opinion is according to the Veteran's service records and his spouse's testimony of knowing his medical history.  It was reasoned that when the Veteran was in port, his blood pressure was normal and while out of sea, they were elevated.  It was further noted that the Veteran's work conditions were tough and stressful.  The Board finds that Dr. J.C.'s opinion is inadequate because it does not explain what evidence in his service records was indicative of a nexus; nor did he explain the medical or scientific basis for associating the headaches with hypertension.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion that is unsupported by a coherent rationale is of no probative value); see also Jones, 23 Vet. App. 382.

The Veteran has not been afforded a VA examination in connection with the claim for service connection for hypertension.  Based on the foregoing, and in light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand is required in order to obtain a medical examination with opinion addressing the etiology of the current hypertension. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain any additional that may have come into existence, to include VA medical records, or private medical records that the Veteran may identify

2. Schedule the appropriate VA examination to help determine the etiology of the current hypertension.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  All necessary testing should be conducted and all appropriate diagnoses rendered.  Based upon a review of the record, including the Veteran's medical history and clinical findings, the VA examiner is requested to offer the following opinion:

Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's hypertension was incurred in or as a result of the Veteran's active duty service? Why or why not? 

In providing this opinion, the examiner is requested to comment on the April 2017 opinion by Dr. J.C. relating the Veteran's hypertension to service.

If you cannot provide an opinion without resorting to speculation, please provide complete explanations of why this is so.  In so doing, please explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or whether you have exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the claim for service connection for hypertension.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


